Title: To Thomas Jefferson from David Humphreys, 17 May 1791
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 17 May 1791. He was presented to the Queen on the 13th, delivered his letter of credence, and, with the approval of the Minister of Foreign Affairs, expressed his discourse in English, a copy of which he encloses. The Queen, surrounded at the public audience by her ministers, the diplomatic corps, the nobility, the chief officers of the departments, and many ladies of the court, replied “on the spot … vivâ você, ‘Her wish that the United States of America might in return enjoy all manner of prosperity.’” He also encloses a letter on the subject from the Minister for Foreign Affairs. This was the birthday of the Prince of Brazil, who assisted in the ceremony, and also the anniversary of the Queen’s coronation, circumstances which caused “the numerous Company and splendid Gala of the Court. Great promotions took place; and undissembled satisfaction with Her Majesty, and the mild and happy administration of Her Government seemed universally to prevail… . P.S. I flatter myself with having opportunities, hereafter, of demonstrating in the most unequivocal manner every thing I have asserted respecting the mild Government and prosperous state of Portugal.”
